Citation Nr: 1401463	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-31 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for schizophrenia, catatonic type.

2.  Entitlement to a psychiatric disorder, other than schizophrenia, catatonic type.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to May 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in March 2011.  A transcript of this proceeding has been associated with the claims file.  

The Veteran originally filed a claim of entitlement to service connection for schizophrenia, catatonic type.  However, the medical evidence of record indicates that, in addition to schizophrenia, catatonic type, the Veteran has also been diagnosed with schizophrenia, undifferentiated type.  Although not claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file.  A review of the documents in such file reveals that these records are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Initially, the Board notes that the Veteran's available service treatment records show that he was hospitalized at Walter Reed Army Medical Center from February 3, 1978 to April 14, 1978 for schizophrenia, catatonic type.  However, these records are scant in that they only include reports dated February 3, 1978 and April 14, 1978 and do not include any of the daily treatment records that would be likely during a significant hospitalization period such as this.  

When obtaining records in the custody of a Federal department or agency, VA is to make as many requests as are necessary to obtain relevant records from a Federal department or agency, which includes service treatment records. 38 C.F.R. §3.159(c)(2).  VA is to end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Id.  Such cases would include when a Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Id.  

In accordance with 38 C.F.R. § 3.159(c)(2), the Board is recommending that the RO make an attempt to obtain these missing service treatment records by all appropriate channels, to include the National Personnel Records Center (NPRC).  The RO should also submit a request for the Veteran's medical records with the appropriate repository of military clinical (hospital inpatient) records for Walter Reed Army Medical Center from February 3, 1978 to April 14, 1978 for the Veteran's hospitalization for schizophrenia, catatonic type, which may have been maintained separately from the Veteran's service records at the NPRC.  The RO is further instructed in its request to instruct the requested repository to provide it with a written response if the requested records do not exist or the repository does not have them.  

Furthermore, a review of the claims file shows that the Veteran was hospitalized for schizophrenia, catatonic type prior to his military service.  Specifically, the claims file includes an August 10, 1977 discharge summary from Woodside Receiving Hospital indicating that the Veteran was admitted to the hospital on July 19, 1977 and treated for schizophrenia, catatonic type.  However, these records are also scant in that they only include the August 10, 1977 discharge summary and do not include either the July 19, 1977 intake summary or any of the daily treatment records from July 19, 1977 to August 10, 1977 that would be likely during a significant hospitalization period such as this.  

In March 2011, the Veteran submitted two VA Forms 21-4142 authorizing VA to obtain the following private treatment records on his behalf:  1) Woodside Receiving Hospital for treatment for schizophrenia from July 1977 to August 1977, and 2) Trumball County Mental Health for treatment for schizophrenia from August 1977 to September 1977.  The RO failed to make attempts to obtain these records and, with the exception of the August 10, 1977 discharge summary from Woodside Receiving Hospital, these treatment records do not appear to be part of the record.  On remand, the RO should attempt to obtain these records.      
  
Furthermore, a review of the claims file shows VA treatment records dated from October 1998 to May 2009.  As it appears likely that VA treatment records dated subsequent to May 2009 are in existence but not yet of record any outstanding VA outpatient treatment records should be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, as the Veteran carries multiple psychiatric diagnoses, an examination is necessary to provide adequate due process.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any healthcare provider who treated him for schizophrenia.  Specifically, the Veteran should be asked to submit a new VA Forms 21-4142 authorizing VA to obtain the following private treatment records on his behalf:  1) Woodside Receiving Hospital for treatment for schizophrenia from July 1977 to August 1977, and 2) Trumball County Mental Health for treatment for schizophrenia from August 1977 to September 1977.  

After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2. Make an attempt to obtain any outstanding service treatment records, specifically records from Walter Reed Army Medical Center from February 3, 1978 to April 14, 1978.  These records may have been maintained separately from the Veteran's service records, with that specific facility's records, at the NPRC. 

The RO/AMC is further instructed in its request to instruct the requested repository to provide it with written responses if the requested records do not exist or the repository does not have them.

If the service treatment records are unobtainable, the RO should draft a "Formal Finding on the Unavailability of Service Records" and associate it with the claims file.  

3. Request all outstanding VA treatment records dated from May 2009 to the present.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

4. The Veteran should be afforded a VA psychiatric examination for the purpose of determining the nature, etiology and severity of the Veteran's schizophrenia, and any other diagnosed psychiatric disorder. The claims file must be made available to the examiner for review in connection with the examination. Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed psychiatric disorders began during or are causally related to service.   

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


